Order of the Appellate Term, which modified an order of the Municipal Court granting defendant-appellant’s motion to open his default in pleading and vacate the judgment upon payment of twenty dollars costs, by providing that appellant’s motion be granted upon payment of $100 costs and by giving a surety company bond in the sum of $1,200 to cover any judgment that might be obtained by the plaintiff, and in default thereof that the motion be denied, unanimously affirmed, with costs. No opinion. Present — Hagarty, Carswell, Davis, Adel and Taylor, JJ.